By the Court.
— This is simply a case of landlord and tenant. The facts to be tried were, whether the plaintiff below was the lessor and let the land to the defendants, — _ whether they were tenants and took the land of the plaintiff, and whether they have holden over after the expiration of their lease?1 This is all found by the verdict of the jury, in favor of the plaintiff below, [238] [*] and rightly. Although the estate which the plaintiff hath in the land must be set out, yet it is not intended to try the title in this action.
Judgment affirmed.

 Vide Griff. Law Reg. 1307; 7 Halst. 199.